Title: To Thomas Jefferson from Henry Champion, Jr., 28 February 1805
From: Champion, Henry, Jr.
To: Jefferson, Thomas


                  
                     Hartford February 28th. 1805.
                  
                  The undersigned, directors of the Connecticut Land Company, in behalf of themselves, and Proprietors of said Company, respectfully request of the President, liberty to hold a Treaty with the Indian Tribes, claiming a Native title to that part of the Connecticut reservation, lying between the Cayahoga, and the Sufferers Land (so called) containing about One Million of Acres, and that power and authority may be granted them, to extinguish the native claim and title, to said Tract of Land, and that a Commissioner may be, by the President of the United States, appointed to hold a Treaty, with said Indian Tribes, claiming the native title to those Lands, and vested with power, to accomplish the object prayed for: Various are the reasons that may be urged in favour of this application, which the President will perceive without mention; Amongst which, not the smallest is, that when the sufferers quiet the Indian Claims, to their Lands on the Sandusky Lake, the chain of settlement from the Pennsylvania line, to the sufferers Lands, and those of the United States will be interrupted, and Tract of Country, which the Natives have heretofore occupied soleley as hunting ground, will be rendered useless, to them for that purpose, and will be a secure and safe assylum for Rogues and fugatives from Justice, and secure from the reach of the arm of Justice, and will become the pests of Society, and the constant disturbers of the peace of the frontier settlers.—The President will be pleased to receive this application, and request transmitted thro’ the proper organ, accompanied with other necessary documents and information. All which are respectfully submitted to the wise consideration of the President, by 
                  his most obedient, and very humble Servants.—
                  
                     Henry Champion 
                     
                     Moses Cleaveland 
                     
                     Roger Newberry 
                     
                     Samuel Mather Jnr 
                     
                     Directors
                  
               